Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention III in the reply filed on 10/19/2022 is acknowledged.
Claims 1-20 and 47-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.
Claims 21-46 are examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally-occurring element of nature that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013) (hereafter “Myriad”).

Based upon an analysis with respect to the claims as a whole, claim(s) 21-46 do not recite something significantly different than a judicial exception.  The rationale for this determination is explained below:

The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “https://www.uspto.gov/patent/laws-and- regulations/examination-policy/subject-matter-eligibility)).

These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (https://www.uspto.gov/sites/default/files/documents/nov-2017-slides- exploring-sme-ai.pdf), the claims are directed to an ineligible product/process as further detailed below.
In this case, claim(s) 21-46 recite or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, a product of nature [a monoclonal antibody and a generic engineered cell that expresses this antibody]) that are directed to a judicial exception (in this case, a natural phenomenon)(Step 2A). Thus the claimed product is not markedly different from its naturally occurring counterpart (see Part I.A.3 of the Interim Eligibility Guidance; Example 2, p. 29). Thus the claims also read upon naturally occurring monoclonal antibody that was obtained from activating peripheral blood mononuclear cells (PBMC) isolated from a human donor that recovered from an Ebola virus exposure and the claims read on an engineered cell that expresses this antibody, but the cell is not altered in such a way that differentiates it from an isolated PBMC, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.

The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception.

Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception. As claimed, the monoclonal antibody and engineered cell that expresses this antibody do not recite additional
elements, such as the antibody also containing a conjugated detectable label (if supported by the specification) or how the cell is engineered, such as hybridoma construction.
As pursuant to the Office’s interpretation of the Myriad decision, a recitation of a naturally-occurring nucleic acid, protein, or any natural product of nature that does not have a substantial or marked difference from the natural product is not patent eligible subject matter. Therefore, claims 21-46 as written, read upon a non-naturally occurring antibody and engineered cell that expresses said antibody that were found to have occurred naturally in nature without being subject to the "hand-of-man" and resulting in a substantial or markedly different product from that found in nature. Therefore, claim(s) 21-46 do not recite eligible subject matter under 35 U.S.C. 101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.

This rejection is necessitated by expanded 35 USC $101 USPTO training in view of the USPTO’s interpretation of Myriad. Applicant is directed towards the USPTO memos, which support the analysis of the claims (https://www.uspto.gov/patent/laws-and- regulations/examination-policy/subject-matter-eligibility 0); please review the latest materials regarding 35 USC §101 rejections. It is suggested that applicant cancel the rejected claims, draw the rejected claims to read upon antibodies and cells which are not naturally occurring, recite specific steps that are non-routine/non-conventional, and/or recite products/processes which are substantially or markedly different from the judicial exceptions. Applicant is cautioned to amend the claims according to these suggestions utilizing limitations for which the application would have support.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AJA 35 U.S.C. 112, the applicant), regards as the invention.

Claims 21-46 recite, “antibody or antibody fragment thereof” or “monoclonal antibody or fragment thereof”. The recitation of “fragment thereof” renders the claim unclear since the fragment could be an antigen binding fragment or a fragment of a region that does not possess the novel 6 CDR combinations of SEQ ID NO: 83-85, 136, 137 and SNT, such as a Fc region. It is suggested that these claims be amended to recite “antibody or antigen binding fragment thereof comprising the heavy chain CDR sequences SEQ ID NO:s 83-85 in that order and light chain CDR sequences SEQ ID NO: 136, 137 and SNT in that order...”

Claims 39 and 41 separately depend from claim 37. In claim 37, the engineered cell produces an antibody or antibody fragment thereof characterized by heavy chain CDR sequences of SEQ ID NO:s 83-85 and light chain CDR sequences of SEQ ID NO:s 136, 137 and amino acids SNT. However, claims 39 and 41 permit sequence variation in the amino acid sequence 47 and 46 (claim 41) and in the amino acid sequence encoded by the nucleic acid sequences of SEQ ID NO:s 11 and 10, respectively (Claim 39).  Therefore, it is unclear if the sequence variation also applies to the CDR sequences recited claim 37 or the remainder of the heavy and light chain sequences.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648